Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered May 13, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 5 to 10 years, and otherwise affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). We do not find the police account of the transaction to be implausible.
We find the sentence excessive to the extent indicated. Concur — Nardelli, J.P., Mazzarelli, Andrias, Marlow and Gonzalez, JJ.